DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is not clear what is intended by the term “single member” whether the term means to be a single layer or a single component which may be multiple layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiya (WO 2016/103980 A1) where US Pub. 2017/0348943 A1 will be used as an English language equivalent and all cites will refer to the US publication.
Regarding claims 1 and 2, Kajiya discloses an optical body (thin-film) with a concave-convex structure that is can be made thinner with first and second concave-convex structures on each side and two (first and second) master films (holding films) with reverse concave-convex structures (abstract, [0036]-[0037], and [0109] and Fig. 3G). 
The aspect ratio or density of the concave-convex structure is smaller on the second surface than the first so that the peeling strength of the second master is not excessively high and can be peeled away before the first master film ([0109] and [0153]) so that the peel strength on the second side would be expected to be smaller than the first side so that the second side can be peeled first (also see instant Specification, [0020] which discloses that changing the surface structure of the thin film will change the peel strength).
Regarding claim 3, Kajiya discloses the thickness of the optical film being 1 to 10 microns ([0112]).
Regarding claim 6, Kajiya discloses the optical film being a single layer (Fig. 3G and [0016]).
Regarding claim 7, Kajiya discloses the concave-convex structures having a pitch that is less than the wavelength of visible light ([0021] and [0025]).
Regarding claim 8, Kajiya does not specifically disclose the difference is peel force before and after a heat treatment. However, as discussed in the instant Specification, the difference would be expected with any laminate that does not use glue or adhesive (instant Specification, [0021]). Kajiya does not use glue or adhesive to join the master films to the optical body so would be expected to have a difference in peel strength after a heat treatment as claimed (Kajiya, [0036]-[0037]).
Regarding claims 9-10, Kajiya discloses the master film having an inorganic film (inorganic membrane or peel membrane) ([0027], [0040] and [0116]).
Regarding claim 11, Kajiya discloses the second master film being thicker than the first master film (see Fig. 3G where the second master is clearly thicker than the first). 
Claim(s) 1-2, 6-7, and 11 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Nakai et al. (JP 2016-210150 A).
Regarding claims 1, 2, and 7, Nakai discloses a laminated body with a plurality of fine concavo-convex structure layers with a period of equal to or less than the wavelength of visible light where the laminated layers can be peeled off without a release layer ([0010] and [0040]-[0042]). The concavo-convex structure are reverse to each other between layers (Fig. 3). 
Nakai does not specifically disclose different peel strengths between layers. However, given the top layer at any time is the only layer that is intended to be peeled off, it would be expected that the peel strength between the top layer and the second layer and the second layer and layers below would be lower to allow for peeling between the first two layers and not the additional layers when peeling is not intended (see Nakai, [0042]-[0043]).
Regarding claim 6, any of layers below the top layer (for examples layers 14b in Fig. 3) may be considered the thin-film where any single layer would be considered a single member (Fig. 3 and [0041]).
Regarding claim 11, given the optical film may be the first layer under the top layer, and there are many additional layer below the optical film including a base material which are considered a second holding film, the second holding film is considered to be disclosed as different or thicker than the first (Fig. 3, [0040]-[0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya.
To the extent the figure in Kajiya is not considered to disclose a difference in thickness between the master films, Kajiya discloses the master films have a thickness between 50 to 125 microns to optimize handling properties ([0103]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the master films including to thicknesses that are different from each other to optimize handling properties as taught in Kajiya.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya as applied to claim 1 above, and further in view of Nakai.
Regarding claim 4, Kajiya discloses the laminate according to claim 1 as discussed above. Kajiya further discloses the optical body having a thickness of 1 micron ([0112]) but does not disclose the height of the concave-convex structure so that the portion without the structure will be 200 nm or less.
Nakai discloses an antireflection concavo-convex structure with a height of up to 400 nm (Nakai, [0026]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the concave-convex structure in Kajiya to have a height of 400 nm as taught in Nakai to have easy formation of the low reflectance structure ([0026]). At a thickness of 1 micron and concave-convex height on two sides of 400 microns, the total thickness of the unstructured portion will be 200 nm as claimed.
Regarding claim 5, Kajiya discloses the laminate according to claim 1 as discussed above. Kajiya further discloses that when the second surface is attached to an adhesive, the first master film may be peeled ([0018], [0083]-[0084] and [0159]), but does not disclose the peel strength of the first master film from the optical film.
 Nakai discloses the peel strength between layers should be 0.01 to 5 N/25 mm to prevent the structure from being inadvertently peeled off but still easily peel when intended ([0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the peel strength between the optical body and first master film after attaching to an adhesive in Kajiya to be between 0.01 and 5 N/25 mm as taught in Nakai to prevent the structure from being inadvertently peeled off but still easily peel when intended (Nakai, [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783